DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iwamoto (US 2013/0168247).
Regarding claim 1, Iwamoto teach a strip structure for measuring potassium ions, the strip structure comprising: a strip having an inner space for receiving a solution therein and being formed in a plate shape (Fig. 2; Para. 0021: flat type sensor 7) ; an inlet formed in the strip and capable of injecting a solution into the inner space of the strip (Para. 0024; Fig. 3: 74: detector liquid holder and hole 87 inlet ); a potassium ion selective membrane arranged in the inner space and capable of permeating potassium ions of the solution (Para. 0030: potassium ion sensitive membrane); and a first working electrode extending in a strip shape, wherein one side of the first working electrode is arranged inside the potassium ion selective membrane and the other side of the first working electrode is on a surface of the strip (Fig. 3: electrode 26 on surface of substrate 11).
Regarding claim 2, Iwamoto teach a measuring device comprising a reference electrode (Fig. 3: electrode 28) and an inlet into which the strip is inserted (Para. 0021: connecting part 63 that connected to a circuit substrate 62 provided by the body 2), wherein the measuring device (main body 2) is separated from the strip and measures potassium ions by inserting the strip into the inlet of the measuring device (Para. 0017, Fig. 2: connection portion 63 of the planar sensor 7).
Regarding claim 3, Iwamoto teach the first working electrode extends upward and obliquely with respect to a direction in which the strip extends in a longitudinal direction.(Fig. 3: conductive portion 22 of lead portion 22 of the internal pole 27 of potassium electrode 72 is extended obliquely with respect to longitudinal direction of strip)
Regarding claim 6, Iwamoto teach the inlet comprises a capillary having a diameter less than a diameter of the inner space (Para 0027: inlet bore 87 diameter less than inner space 84). 
Regarding claim 7, Iwamoto teach the inlet comprises a plurality of capillaries. (Fig. 3: inlet 87, inlet to 88, 89)
Regarding claim 9, Iwamoto teach the strip comprises an insertion hole arranged in the surface of the strip and communicating with the inner space (Fig. 2: 6 tubular part has insertion hole communicates with the inner space by contacts), and the reference electrode of the measuring device is inserted into the insertion hole when the strip is inserted into the measuring device. (Fig. 2: circuit substrate 62 inserted into the tubular part)
Regarding claim 10, Iwamoto teach a reference electrode extending in a strip shape, wherein one side of the reference electrode is arranged outside the potassium ion selective membrane and the other side of the reference electrode is in the surface of the strip. (Fig. 2: reference electrode 73 is outside potassium ion selective membrane)
Regarding claim 11, Iwamoto teach a gap between the first working electrode and the potassium ion selective membrane is filled with an electrolytic material (Para. 0029: gelled internal substance made of pH buffer with CaCl2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Kedem et al (USP 3,753,887).
Iwamoto teach a potassium ion selective membrane, but is silent to the potassium ion selective membrane comprises cellulose acetate.
Kedem teach a potassium ion electrode sensor having a potassium ion selective membrane made of cellulose acetate (col. 2 lines 31-35; col. 3 lines 45-50).  It is advantageous to use cellulose acetate as a readily available material that provides a negative charge to provide a potassium ion selective membrane.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the cellulose acetate material of Kedem for the material of Iwamoto for the potassium ion selective membrane to provide the above advantage of providing a readily available material that provides a negative charge to provide a potassium ion selective membrane.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior of record fails to teach or fairly suggest a blood filter membrane arranged in the inner space and capable of removing foreign matter of the solution; and a second working electrode extending in a strip shape, wherein one side of the second working electrode is arranged inside the potassium ion selective membrane and the other side of the second working electrode is in the surface of the strip, wherein the blood filter membrane is arranged between the inlet and the potassium ion selective membrane, and one side of the second working electrode is between the blood filter membrane and the potassium ion selective membrane.  The closest prior art, Iwamoto teach a ion-selective membrane with a first working electrode, but not a second working electrode between a blood filter membrane and the  potassium ion selective membrane.  Claim 5 is allowable as depending on claim 4. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798